Citation Nr: 0841774	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-29 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to rating in excess of 50 percent for service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kurt P. Leffler, Attorney


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision.

By way of background, it is noted that the veteran's appeal 
was remanded to the RO for further development in a July 2008 
Board decision.  After completing the requested development 
to the extent possible, the RO readjudicated the veteran's 
claim, as reflected by the September 2008 supplemental 
statement of the case, and awarded him a 50 percent 
disability rating effective March 2006, the date that the 
veteran filed the instant claim.  


FINDING OF FACT

The medical evidence of record fails to show that the 
veteran's PTSD has produced symptoms such as suicidal 
ideation; obsessional rituals; illogical, obscure, or 
irrelevant speech; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  Id.

The veteran contends that his PTSD has worsened in severity, 
entitling him to an increased disability rating.

The relevant medical evidence includes the veteran's 
September 2005 private psychological evaluation report, which 
reflects that the evaluating psychologist diagnosed the 
veteran with chronic PTSD and assigned him a Global 
Assessment and Functioning Score (GAF) of 41.  The 
psychologist noted that during the evaluation the veteran was 
appropriately dressed, well-groomed, and clean.  The veteran 
reported having insomnia, regular nightmares, and flashbacks 
relating to his Vietnam experiences, and that he was employed 
but disliked his job.  He also reported being socially 
reclusive, only attending church and occasional tractor sales 
where he knows most of the other attendees.  The veteran also 
reported avoiding intimacy with his wife and family members, 
stating that he does not like to touch others or be touched 
himself.  The psychologist noted the veteran's speech to be 
very low in volume and slow in tempo, but with logical 
associations.  The veteran demonstrated confused thinking, 
which the psychologist attributed to his depression rather 
than any impairment resulting from his 2003 cerebral vascular 
accident.  The veteran's depressive symptoms were severe with 
increased flashbacks (when compared to the psychologist's 
August 2004 evaluation of the veteran) but no hypervigilence 
or paranoia.  The psychologist noted that the veteran's 
social response were above average, but his deductive 
reasoning, immediate recall, and concentration were poor.

In February 2006, another private psychologist evaluated the 
veteran and noted a diagnosis of chronic PTSD and a GAF of 
53.  During the evaluation, the veteran reported that he had 
been employed as a truck-driver with the same company for 25 
years until that company closed.  He also reported being in a 
"happy" marriage since 1972 and that he and his wife have 
two adult children.  The veteran reported that he had a 
stroke in 2003 and that he was having insomnia and recurrent 
nightmares regarding his Vietnam experiences.  The 
psychologist noted that veteran's speech was deliberate but 
without signs of slowing and psychomotor retardation.  
Additionally, the psychologist noted that the veteran's 
thought content was normal, his thought form was organized, 
and his judgment appeared intact.  The veteran's abstract 
reasoning was average, his concentration and working memory 
skills were slightly below average, and his overall level of 
intellectual functioning was estimated to be average.

The veteran's VA treatment records reflect that he had a 
positive PTSD screening and a negative depression screening 
in May 2007.  An August 2007 VA treatment record reflects 
that the veteran had retired from truck-driving and had 
joined the VA housekeeping staff.  A November 2007 VA 
treatment record reflects that the veteran was counseled 
regarding the possible side effect of depression from one of 
his prescribed medications, and at that time the veteran 
denied any suicidal thoughts and stated that he was looking 
forward to his retirement.  A June 2008 VA treatment record 
reflects a negative depression screening, and a psychiatric 
assessment noted that the veteran was oriented times three, 
his judgment and insight were good, and his mood was alert.  
Finally, a July 2008 VA treatment record noted that the 
veteran denied any feelings of sadness, depression, or 
anxiety.

The veteran underwent a VA PTSD examination in September 
2008, during which the veteran appeared appropriately 
dressed.  The veteran reported being married for 35 years 
with two adult married children, one son and one daughter, as 
well as one grandchild.  He reported frequent contact with 
his daughter and that he attends church regularly and is 
involved in the American Legion and VFW.  The examiner noted 
that the veteran's PTSD created a moderate to slight 
interference with his daily living and that the veteran had 
nightmares regarding his Vietnam experiences.  The veteran 
reported avoiding crowds and never having shared his 
traumatic Vietnam experiences with his wife, children, or 
parents.  He reported that he has been "hard to live with" 
but that his mood has improved since taking Wellbutrin, which 
had "given him hope."  The veteran also reported moderate 
insomnia and moderate hypervigilence.  The veteran reported 
his work history of employment with the same trucking company 
for 25 years until that company closed, with subsequent 
employment with several other trucking companies, and his 
current employment with the VA.  The examiner noted that the 
veteran had no suicidal thoughts, good impulse control, clear 
speech, and unremarkable thought process and content.  The 
examiner diagnosed the veteran with PTSD and a GAF of 58, 
noting that the veteran's stroke several years earlier does 
not appear to have resulted in a separate mental disorder but 
may have led to the veteran's diminished capacity to self-
regulate and suppress his PTSD symptoms. 

After reviewing all of the relevant evidence, the Board 
concludes that the veteran does not meet the criteria for a 
70 percent disability rating because the evidence fails to 
reveal that the veteran has had any suicidal ideation, 
obsessive rituals, impaired impulse control, or spatial 
disorientation, or similar symptoms.  Additionally, the 
evidence of record reflects that during his evaluations, the 
veteran has consistently appeared well groomed and 
appropriately dressed.  He had a lengthy career of consistent 
employment as a truck-driver, and he has recently begun a 
second career as a VA employee.  Moreover, the veteran has 
been in a self-described "happy" marriage for over 35 
years, and he has maintained relationships with both of his 
adult children.  Accordingly, the evidence fails to reflect 
that the veteran has occupational and social impairment with 
difficulties in most areas, and the veteran's appeal is 
therefore denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were addressed in 
a March 2006 letter, which informed the veteran that he must 
show that his service-connected disability had worsened in 
order to receive an increased disability rating.  The August 
2006 statement of the case explained in detail the criteria 
for both a 50 and 70 percent disability rating per Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 2008), and 
the veteran's claim was subsequently readjudicated as 
reflected by a September 2008 supplemental statement of the 
case.  Additionally, at his VA examinations the veteran 
discussed his symptomatology, including his social and 
occupational impairment.  Likewise, the veteran has been 
represented by an attorney throughout the claims process.  
Under these circumstances, it is apparent that a reasonable 
person, such as the veteran, would know what was necessary to 
substantiate his claim, such that the notice errors in this 
case are harmless.  

With respect to the duty to assist, VA records have been 
obtained together with the private records the veteran 
authorized to be released.  The veteran was also provided 
with a VA examination during the development of the instant 
claim, and he was offered the opportunity to testify at a 
hearing before the Board, but he declined.  Accordingly, VA's 
assistance obligations are satisfied.  


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


